Citation Nr: 0805736	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-11 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967, with subsequent service in the U.S. Naval Reserve.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 rating decision in which the RO, inter alia, 
denied the veteran's claim for service connection for 
tinnitus and granted service connection and assigned an 
initial 10 percent rating for PTSD, effective November 26, 
2003.  In March 2005, the veteran filed a notice of 
disagreement (NOD).  A January 2006 rating decision granted 
service connection for tinnitus and granted a higher initial 
rating of 30 percent for the veteran's PTSD, effective 
February 5, 2003.  The grant of service connection for 
tinnitus represents a full grant of that claim.  A statement 
of the case (SOC) addressing the claim on appeal was issued 
in January 2006, and Disabled American Veterans (DAV) filed a 
substantive appeal on behalf of the veteran (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in April 2006.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
PTSD, the Board has characterized the issue on appeal in 
light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although a higher initial rating for PTSD has been 
assigned, because a higher rating is available, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, the claim for higher rating remains viable on 
appeal.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38 
(1993). 

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.




REMAND

In December 2007, the veteran submitted a VA Form 9 in which 
he requested a hearing before a Veterans Law Judge at the RO 
(Travel Board hearing).  

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules Travel Board hearings, a 
remand of this matter to the RO is warranted.   

The Board notes that to designate a recognized organization 
as his or her representative, an appellant must execute VA 
Form 21-22 (Appointment of Veterans Service Organization as 
Claimant's Representative).  A properly filed designation 
made prior to appeal will continue to be honored, unless it 
has been revoked by the appellant, or unless the 
representation is properly withdrawn.  38 C.F.R. § 20.602.  

A copy of a January 2003 letter from DAV states that the 
National Service Officer was submitting numerous attached 
forms, including a VA Form 21-22.  However, no VA Form 21-22 
is of record.  Nevertheless, the RO has cc'd DAV on numerous 
pieces of correspondence, including a December 2003 VCAA 
notice letter and a June 2004 letter providing notice of the 
June 2004 rating decision.  The June 2004 letter specifically 
stated, "We sent a copy of this letter to DAV because you 
appointed them as your representative."  DAV has continued 
to submit material and statements on behalf of the veteran, 
and a Decision Review Officer (DRO) Conference Report 
reflects that a DAV representative represented the veteran at 
a DRO conference regarding the claim on appeal in December 
2005.  The Board finds that, on remand, the RO is required to 
clarify the veteran's intentions as to representation.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should clarify, in writing, 
the veteran's intentions regarding his 
representation in this appeal.  
Appropriate documentation concerning such 
representation, including any VA Form 21-
22 submitted in January 2003 should be 
associated with the claims file.  

2.  The RO should schedule the veteran 
for a Travel Board hearing, pursuant to 
his December 2007 request.  The RO should 
notify the veteran and any representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2007).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



